KAHN, J.,
concurring.
I agree with the majority that appellant’s conviction on Count I must be reversed because appellant was convicted for the identical offense in two separate counts. I write separately because I am not comfortable with the majority’s emphasis on what it refers to as “a single episode.” Slip Op. 3, 4, 5. As the supreme court has observed in the context of firearm offenses, “[D]ual convictions and sentences for firearm offenses stemming from a single episode and involving the same act of possession do not necessarily violate the constitutional guarantee against double jeopardy.” State v. Craft, 685 So.2d 1292, 1294 (Fla.1996). The supreme court has instructed us to “look to see whether the episode constitutes more than one separate criminal offense.” Id. Accordingly, I would reverse, but solely on the basis that appellant was twice convicted of the same offense.